IN THE SUPREME COURT OF THE STATE OF DELAWARE

MIA LILY GRACE MURPHY,1                   §
                                          §       No. 568, 2018
       Petitioner-Below,                  §
       Appellant,                         §
                                          §       Court Below:
       v.                                 §       Family Court
                                          §       of the State of Delaware
STATE OF DELAWARE,                        §
                                          §       File No. 0803039659
       Respondent-Below,                  §       Petition No. 18-24749
       Appellee.                          §

                               Submitted:     March 6, 2019
                               Decided:       March 7, 2019

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                        ORDER

       This 7th day of March, 2019, having considered this matter on the briefs of the

parties and the record below, and having concluded that the same should be affirmed on

the basis of, and for the reasons assigned by the Family Court in its Order dated October

15, 2018;

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court be,

and the same hereby is, AFFIRMED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice




1
 By Order dated November 9, 2018, the Court sua sponte assigned a pseudonym to the Appellant.
Del. Sup. Ct. R. 7(d).